DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021, has been entered.
 	Claims 1-17, 19, 22, and 28 are cancelled.
	Claims 18, 20, 21, 23-27, 29, and 30 are pending.  Claims 20, 21, 24-27, and 30 are withdrawn.
	Claims 18, 23, and 29 are examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18, 23, and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims have been analyzed for eligibility in accordance with their broadest reasonable interpretation.  The claims are directed to a statutory category, i.e. a process (Step 1: YES).
Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application.  It does not, for example, require treating the subject after making the diagnosis.  Additionally, independent claim 18 recites first measuring or monitoring the ADAMTS13 activity in a sample from a mammal.  This step is drawn to an ‘additional element’ of the claim other than the judicial exception.  The ‘additional element’ is performed prior to the limitation of diagnosing the mammal, and thus does not integrate the judicial exception (comparing the ADAMTS13 levels and observing a decrease for diagnosis) into a practical application.  Accordingly, the ‘additional element’ does not integrate the abstract idea into a practical application because it does not Step 2A, Prong Two: NO).  Thus claims 18, 23, and 29 are directed to a judicial exception, specifically an abstract idea (Step 2A: YES).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is simply a judicial exception accompanied by well-understood, routine, and conventional activity.  As pointed out above, the ‘additional element’ of the claims other than the judicial exception is the step of measuring or monitoring the ADAMTS13 activity in a sample from a mammal.  This step is routine given that the specification as filed points to the determination of ADAMTS13 activity in samples from a mammal – for instance, the specification cites art in which ADAMTS13 activity was analyzed in patients with liver cirrhosis (page 16, first paragraph), and ADAMTS13 activity was accessed for a number of conditions (page 19, second paragraph).  Moreover, George (Transfusion. 2015. 55:11-13) demonstrates that measuring or monitoring the ADAMTS13 activity in a sample from a mammal is well-understood, routine, and conventional activity since George states, “ADAMTS13 measurements have become common in our evaluation and management of patients with suspected TTP…” (page 11, first paragraph).  Therefore, the additional element does not amount to significantly more than the judicial exception in the claim (Step 2B: NO).  As such, claims 18, 23, and 29 are not eligible subject matter under 35 U.S.C. 101.

Response to Arguments
Applicant’s arguments, filed December 7, 2021, with respect to the rejection under 35 U.S.C. 102(a)(1) of claims 18, 23, and 29 as being anticipated by Nishigori have been fully considered and are persuasive.  The amendment of claim 18 has overcome the rejection since Nishigori does not disclose a decrease in ADAMTS13 activity for the samples obtained from 

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651